DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant leaves open the recitation of an opposing sidewall of what, applicant does not have full support since there is an element on the opposing sidewall of the resistance drift stabilizer namely element 40 also 15 is on opposing side sidewalls thus applicant does not have support for generic no other elements.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
.As to claim 18 an opposing side wall is recited twice are they the same or different.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-7 and 9 and 12-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lai (9,537,093).

 A. 	As to claim 1 and 12, the phrase sub-lithographic is dependent on the lithographic process being used for example red light lithography has a larger sub-
 Lai teaches a semiconductor memory array structure comprising: a plurality of first conductive line structures formed in a dielectric material layer (item 124/324  in item 240); a plurality of memory elements formed in a dielectric material layer, each memory element including a phase change memory (PCM) cell having at least one sidewall (item 234), and an access device enabling read or write access to said memory PCM structure (item 222); a plurality of second conductive line structures, the plurality of second conductive structures perpendicularly oriented relative to the plurality of first conductive structures to form a two-dimensional crosspoint array (item 324 figures 13 or 8), wherein an individual memory element of said plurality of memory elements is conductively connected at a respective intersection between a first conductive line structure and a second conductive line structure to form the crosspoint memory array (figure 8 and 13), each phase change memory (PCM) cell of the memory element at an intersection having a sub-lithographic (it is sub lithographic for some process)  conductive drift liner vertically disposed on only one sidewall of the PCM cell (216A (TiN) is form only on one side 216B is a different element the claim does not preclude there being two separate drift layer, the claim merely requires that the element on the oneside 
According to embodiments, as shown in FIG. IA, the PCM cell is a fill-in PCM cell with a drift stabilizer liner 45 disposed adjacent on one side only. The liner 45 of the PCM cell can be a metal nitride layer (e.g., TaN, TiN, TaSiN, TaAlN, TiAlN, TiSiN). 
The material of Lai is therefore the same as what is taught by applicant thus the properties as applicant otherwise applicant has a written description problem.
Lai further teaches and a second memory array layer atop said first memory array layer, said second memory array layer comprising: a plurality of further memory elements (second level  items 361) formed in a dielectric material layer (figure 13 it is air or vacuum,), each further memory element including a further phase change memory (PCM) cell having at least one sidewall (figure 13b), and a further access device enabling read or write access (item 322 the top) to said further memory PCM cell a plurality of third conductive line structures (item 346 and 306 figures 13) the plurality of third conductive structures perpendicularly oriented relative to the plurality of second conductive structures of said first memory array layer to form a further two-dimensional crosspoint array , wherein an individual further memory element of said plurality of further memory elements is conductively connected at a respective intersection between a second conductive line structure and a third conductive line structure to form the further crosspoint memory array, each phase change memory (PCM) cell of the further memory element at an intersection having a conductive resistance-drift liner of a sub-lithographic (for some lithographic process it is sub-lithographic) width dimension that is vertically disposed on only one sidewall of the PCM cell.
wherein said access device is formed above and has a first terminal in contact with the first conductive material line structure (bottom of 222), and said memory element is disposed vertically above and contacting the access device (see figures), a top surface of each said sub-lithographic conductive drift liner and PCM cell contacting a second conductive material line and a bottom surface of each said sub-lithographic conductive drift liner and PCM cell contacting a second terminal of the access device (see e.g. figure 7).
c.	As claim 3-5 and 14-16, claims 3-5 and 14-16 are product by process and do not limit the structure.
d.	As to claim 6, Lai teaches herein for individual memory elements disposed at intersections along a second conductive line structure, a first memory element and alternating first memory elements have an exposed drift liner surface facing an exposed drift liner surface of a respective adjacent second memory element on one side thereof (see figures).
e.	As to claim 7, Lai teaches wherein for individual memory elements disposed at intersections along the second conductive line structure, the first memory element and alternating first memory elements have an exposed surface of the PCM structure facing an exposed surface of the PCM structure of an adjacent said second memory element on another side thereof (exposed is not limiting and does not preclude the drift liner being part of the exposed portion since the PCM structure includes the drift liner.
f.	AS to claim 9, wherein said PCM cell is a fill-in GST (Ge-Sb- Te) (see e.g. item 102 descripition phase change material, said conductive drift liner of the PCM cell is a metal nitride 
g.	As to claims  10-11 applicant appears to be using support of the drawing even though there is no disclosure the elements are to scale. Lai under the same interpretation has the width of the cells being “substantially equal” to the conductive line or the terminal of the access device (the only over extension 2-5 nm which can be considered “substantially equal.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai.
As to claim 8, the phrase etched is product by process Lai does not explicitly teach the wherein said access device/switch is one selected from the group comprising: a diode, a poly-Si diode, a mixed ionic electronic conductor device, an Ovonics Threshold Switch, or an etched two-terminal switch device.
However each of these were well known methods of switching. 
Thus it would have been obvious to one of ordinary skill in the art at the time to provide at least either a diode mix ionic device or a two terminal switch to allow conventional materials to be used providing a cost benefit.
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. Applicamant argues that the TiN items 116,216,316 are not resistance drift stabilizing materials..
This is not found persuasive, paragraph 27 of applicant own specification states TiN is a resistance drift stabilizing material envisioned by applicant and this is precisely the same as Lai. Thus even though not explicitly recited as such the same materials must have the same properties otherwise applicant has a written description problem. Also claim 9 is literally taught by Lai it is the same applicant is asked to explain how the same structure does not result in the same function
Thus Lai is deemed to still teach the claims. 
As to new claims 17-18 this is not even taught by applicant since it would preclude the dielectric material item 15 as taught by applicant thus applicant does not have support for no other elements (generically) on an opposing side wall of the pcm material.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896